Exhibit 10.1

SS&C TECHNOLOGIES HOLDINGS, INC.

AMENDED AND RESTATED STOCK OPTION AGREEMENT

1. Grant of Option. On April 8, 2003 (the “Grant Date”), SS&C Technologies,
Inc., a Delaware corporation, granted to William C. Stone (the “Optionee”), an
option (the “Original Option”), pursuant to the Company’s 1998 Stock Incentive
Plan, as amended, to purchase an aggregate of 300,000 shares of Common Stock,
$0.01 par value per share, of SS&C Technologies, Inc. at an exercise price of
$7.99 per share. On November 23, 2005, the Original Option was assumed (the
“Assumption”) by SS&C Technologies Holdings, Inc. (formerly known as Sunshine
Acquisition Corporation), a Delaware corporation (the “Company”), and
automatically converted into an option (the “Assumed Option”) for the Optionee
to purchase 150,000 shares of the Company’s Common Stock, $0.01 par value per
share, at an exercise price of $15.99 per share. On March 10, 2010, the Company
effected an 8.5-for-1 split of its Common Stock, and the Assumed Option became
an option to purchase 1,275,000 shares of the Company’s Common Stock at an
exercise price of $1.89 per share (the “Exercise Price”). Pursuant to this
Amended and Restated Stock Option Agreement, the Company and the Optionee hereby
agree that the Assumed Option shall be amended such that it becomes an option
(the “Option”) for the Optionee to purchase 1,275,000 shares (the “Shares”) of
Class A Non-Voting Common Stock, $0.01 par value per share, of the Company at
the Exercise Price, purchasable as set forth in, and subject to the terms and
conditions of, this Option and the Company’s 1998 Stock Incentive Plan, as
amended and restated by the 2006 Amendment and Restatement (the “Plan”), which
is incorporated herein by reference. Unless earlier terminated, the Option shall
expire on April 8, 2013 (the “Final Exercise Date”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Option.

 

¨ It is intended that this Option shall be an Incentive Stock Option (“ISO”), as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”). To the extent that this Option
is not an ISO it shall be treated as a nonstatutory stock option.

 

x It is intended that this Option shall not be an incentive stock option as
defined in Section 422 of the Code.

1. Vesting Schedule.

In connection with the Assumption, the Option became fully vested and
exercisable on November 23, 2005.

The right of exercise shall be cumulative so that to the extent this Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this Option under the provisions hereof or the Plan.

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule as follows:

(i) Right to Exercise.

(a) This Option may not be exercised for a fraction of a Share.



--------------------------------------------------------------------------------

(b) In the event of the Optionee’s death or disability or if the Optionee ceases
to be an Eligible Participant (as defined below), the exercisability of this
Option is governed by Sections 6 and 7 below, subject to the limitation
contained in subsection 3(i)(c).

(c) In no event may this Option be exercised after the Final Exercise Date.

(ii) Method of Exercise. Unless the Company or its agents notify the Optionee of
alternate exercise procedures, each election to exercise this Option shall be in
writing and shall state the election to exercise this Option and the number of
Shares with respect to which this Option is being exercised. Such written notice
shall be signed by the Optionee and shall be delivered to the Secretary of the
Company in person, by certified mail or by such other means acceptable to the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.

No Shares will be issued pursuant to the exercise of this Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange or stock market upon which the Shares may
then be listed.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof at the election of the Optionee:

(i) cash; or

(ii) check; or

(iii) by delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the Exercise Price, or by delivery by the Optionee to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the Exercise Price; or

(iv) surrender of other shares of common stock of the Company which (A) have
been owned by the Optionee for more than six (6) months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the Exercise Price of the Shares as to which the Option is being exercised; or

(v) by delivery of a notice of “net exercise” to the Company, as a result of
which the Optionee would receive (A) the number of Shares underlying the portion
of the Option being exercised, less (B) such number of Shares as is equal to
(x) the aggregate Exercise Price for the portion of the Option being exercised
divided by (y) the Fair Market Value of a Share on the date of exercise.

4. Continuous Relationship with the Company Required. Except as otherwise
provided in Section 7 below, this Option may not be exercised unless the
Optionee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date of this Option, an employee, officer or director of,
or consultant or advisor to, the Company or any parent or subsidiary of the
Company as defined in Section 424(e) or (f) of the Code (an “Eligible
Participant”).

5. Termination of Relationship with the Company. In the event the Optionee
ceases to be an Eligible Participant, the Optionee may, to the extent otherwise
so entitled at the date of such termination (the “Termination Date”), exercise
this Option for a period of three months following the Termination Date. To the
extent that the Optionee was not entitled to exercise this Option at the date of
such termination, or if the Optionee does not exercise this Option within the
time specified herein, this Option shall terminate. Notwithstanding the
foregoing, if the Optionee, during the term of this Option, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Optionee and the Company, the right to exercise this Option shall terminate
immediately upon such violation.



--------------------------------------------------------------------------------

6. Exercise Period Upon Death or Disability. If the Optionee dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the date
of expiration of this Option while he or she is an Eligible Participant and the
Company has not terminated such relationship for “Cause” as specified in
Section 8 below, this Option shall be exercisable, within the period of twelve
(12) months following the date of death or disability of the Optionee by the
Optionee (or in the case of death by an authorized transferee), provided that
this Option shall be exercisable only to the extent that this Option was
exercisable by the Optionee on the date of his or her death or disability, and
further provided that this Option shall not be exercisable after the Final
Exercise Date.

7. Discharge for Cause. If the Optionee, prior to the date of expiration of this
Option, is discharged by the Company for “Cause” (as defined below), the right
to exercise this Option shall terminate immediately upon the effective date of
such discharge. “Cause” shall mean willful misconduct by the Optionee or willful
failure by the Optionee to perform his or her responsibilities to the Company
(including, without limitation, breach by the Optionee of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Optionee and the Company), as determined by the
Company, which determination shall be conclusive. The Optionee shall be
considered to have been discharged for Cause if the Company determines, within
30 days after the Optionee’s resignation, that discharge for Cause was
warranted.

8. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

9. Term of Option. This Option may be exercised only within the term expiring on
the Final Exercise Date, and may be exercised during such term only in
accordance with the Plan and the terms of this Option.

10. Withholding. No Shares will be issued pursuant to the exercise of this
Option unless and until the Optionee pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option.

11. Acquisition Events. This Option shall become immediately exercisable in full
if, on or prior to the first anniversary of an Acquisition Event, the Optionee
terminates his or her employment for Good Reason or is terminated without Cause
(for purposes of this Section 12, as defined in the Plan) by the surviving or
acquiring corporation.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

SS&C TECHNOLOGIES HOLDINGS, INC. By:  

/s/ Normand A. Boulanger

  Name:   Normand A. Boulanger   Title:   President and Chief Operating Officer

OPTIONEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
COMPANY’S 1998 STOCK INCENTIVE PLAN AS AMENDED AND RESTATED BY THE 2006
AMENDMENT AND RESTATEMENT WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL
CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT,
DIRECTORSHIP, CONSULTANCY OR OTHER RELATIONSHIP WITH THE COMPANY, NOR SHALL IT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S EMPLOYMENT OR CONSULTANCY OR OTHER RELATIONSHIP ANY TIME, WITH OR
WITHOUT CAUSE.

OPTIONEE ACKNOWLEDGES AND AGREES THAT ANY SHARES ACQUIRED BY THE OPTIONEE UPON
THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO THAT CERTAIN STOCKHOLDERS
AGREEMENT DATED AS OF NOVEMBER 23, 2005, AS AMENDED TO DATE, BY AND AMONG SS&C
TECHNOLOGIES HOLDINGS, INC., CARLYLE PARTNERS IV, L.P., CPIV COINVESTMENT, L.P.
AND WILLIAM C. STONE.

The Optionee acknowledges receipt of a copy of the Plan and represents that he
is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. The Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of this Option. The Optionee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the Board
of Directors of the Company upon any questions arising under the Plan or this
Option.

 

Dated: March 10, 2013    

/s/ William C. Stone

    William C. Stone